Citation Nr: 9932287	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1971 to May 
1972. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
North Little Rock, Arkansas, Regional Office (hereinafter 
RO).  

 
FINDING OF FACT

The veteran does not have the mental capacity to contract or 
to manage his affairs, including the disbursement of his 
funds without limitation.


CONCLUSION OF LAW

The veteran is mentally incompetent for VA purposes. 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.353 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The criteria for determining incompetency and competency for 
VA purposes are codified at 38 C.F.R. § 3.353 (1998):  

Definition of mental incompetency (38 C.F.R. § 3.353(a)):  A 
mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.

Authority (38 C.F.R. § 3.353(b)): (1) Rating agencies have 
sole authority to make  official determinations of competency 
and incompetency for purposes of:  insurance (38 U.S.C. 
1922), the discontinuance and payment of amounts withheld 
because of an estate in excess of $1,500 (Sec. 3.557(b)), 
and, subject to Sec. 13.56 of this chapter, disbursement of 
benefits.  Such determinations are final and binding on field 
stations for these purposes.  (2) Where the beneficiary is 
rated incompetent the Adjudication Officer will inform the 
Veterans Services Officer of jurisdiction of  that fact.  The 
Veterans Services Officer will develop information as to  the 
beneficiary's social, economic and industrial adjustment and 
appoint (or recommend appointment of) a fiduciary as provided 
in Sec. 13.55 of this chapter, select a method of disbursing 
payment as provided in Sec. 13.56 of this chapter, or in the 
case of a married beneficiary, appoint the beneficiary's 
spouse to receive payments as provided in  Sec. 13.57 of this 
chapter.  The Adjudication Officer will authorize  
disbursement of the benefit in the manner selected by the 
Veterans  Services Officer.

(3) If in the course of fulfilling the responsibilities 
assigned in paragraph (b)(2) the Veterans Services Officer 
develops evidence indicating that the beneficiary may be 
capable of administering the funds payable without 
limitation, he or she will refer that evidence to the rating 
agency with a statement as to his or her findings.  The 
rating agency will consider this evidence, together with all 
other evidence of record, to determine whether its prior 
determination of incompetency  should remain in effect.  
Reexamination may be requested as provided in Sec. 3.327(a) 
if necessary to properly evaluate the beneficiary's mental 
capacity to contract or manage his or her own affairs. 

Medical opinion (38 C.F.R. § 3.353(c)):  Unless the medical 
evidence is clear, convincing and leaves no doubt as to the 
person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of  
disability, facts relating to commitment or hospitalization 
and the holding of incompetency. 

Presumption in favor of competency (38 C.F.R. § 3.353(d)):  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency 

Due process (38 C.F.R. § 3.353 (e)):  Whenever it is proposed 
to make an incompetency determination, the beneficiary will 
be notified of the proposed action  and of the right to a 
hearing as provided in Sec. 3.103.  Such notice is not 
necessary if the beneficiary has been declared incompetent by 
a court of competent jurisdiction or if a guardian has been 
appointed for the beneficiary based upon a court finding of 
incompetency.  If a hearing is requested it must be held 
prior to a rating decision of incompetency.  Failure or 
refusal of the beneficiary after proper notice to request or  
cooperate in such a hearing will not preclude a rating 
decision based on  the evidence of record. 

With the above criteria in mind, the pertinent facts will be 
briefly summarized.  Following proper notice to the veteran 
pursuant to 38 C.F.R. § 3.353(e) as listed above, the veteran 
was found to be incompetent for VA purposes by a December 
1984 rating decision.  This action followed a September 1984 
VA examination that included an opinion by the examiner that 
the veteran was not competent for VA purposes.  

A review of the record reveals that the veteran is 100 
percent disabled due to his service connected schizophrenia.  
Service connection was granted by the Board by decision of 
December 1995.  The effective date for the assignment of the 
100 percent rating was March 1991, the date of the reopened 
claim.  The disability associated with schizophrenia was so 
severe in October 1996 and July/August 1997 as to require 
court-ordered inpatient treatment.  The reports from this 
hospitalization indicated the veteran was confrontational and 
threatening and that he had delusions, auditory and visual 
hallucinations and poor coping and social skills.  Following 
both hospitalizations, the veteran was transferred to a 
residential care facility that included a structured and 
supervised living arrangement for the veteran.  It is also 
noted that the record reflects several other periods of 
psychiatric hospitalizations in the 1970s and 1980s.  Some of 
the hospitalization in the 1970s involved commitment by order 
of a court.    

An April 1996 ruling of the Probate Court of Sebastian 
County, Arkansas indicated the veteran was incompetent by 
reason of mental incapacitation and appointed the First Bank 
of Arkansas as the veteran's guardian.  Also of record is a 
report from a December 1996 field examination conducted by a 
veteran's service officer affiliated with the RO.  This 
report indicated that the veteran takes several medications, 
including Divalproex, Nifipine, Loxipine, Propanolol and 
Cogentin; that he answered questions in an illogical manner; 
that he could not tell the examiner the proper amount of 
change to expect from a simple transaction and that he 
otherwise has a "limited capacity" to manage his funds due 
to his mental illness.  It was the conclusion of the 
veteran's service officer that the veteran was incompetent 
for VA purposes.  

Further evidence indicating that the veteran is incompetent 
for VA purposes is the conclusion to this effect expressed by 
the physician who examined the veteran at a VA medical 
facility in January 1997.  Again, delusions and auditory and 
visual hallucinations were reported, and the veteran's 
insight and judgment were said to be limited.  

Weighed against the "negative" objective evidence above is 
the "positive" evidence represented by the veteran's 
written contentions and testimony at his April 1998 hearing 
that he is competent to manage his award of VA compensation.  
No medical evidence has been submitted in support of these 
contentions, and the competent medical evidence that is of 
record reflects a clear, definite, and convincing expression 
that the veteran is incompetent for VA purposes.  There is no 
competent medical evidence of record reflecting that the 
veteran is other than incompetent.  Moreover, the record 
shows that by conducting a thorough field examination in 
December 1996, the veteran's service officer assigned to the 
veteran's case has fulfilled his or her "integral role" in 
developing evidence relating to the veteran's competency for 
VA purposes.  See Coleman v. Brown, 5 Vet. App. 371, 374 
(1993); 38 C.F.R. § 3.353(b)(2)(3) (1998).   

In short, the Board concludes that the "positive" evidence 
represented by the veteran's statements and testimony, when 
weighed against conclusive, definite, competent medical 
evidence, and in light of the historical review of the record 
noted above by reference to the documents dated in the 1970s, 
is not of sufficient probative value to raise a reasonable 
doubt regarding the veteran's lack of mental capacity to 
contract or to manage his own affairs, including the 
disbursement of his funds without limitation.  While the 
veteran's statements and testimony do provide evidence that 
the veteran may have some mental capacity to manage his 
affairs, in light of the severity of his schizophrenia and 
the unequivocal conclusive medical conclusion as to 
competency following the January 1997 VA examination, there 
is no doubt that the veteran is unable to manage his affairs, 
including the disbursement of his funds, without limitation.  
Accordingly, in light of the above analysis, the 
preponderance of the evidence is against a finding that the 
veteran is mentally competent for VA purposes.  


ORDER

The veteran is incompetent for VA purposes and the appeal is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

